                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Jorge Daniel Jimenéz Blancarte,

                        Petitioner.    Case No. 19-13189

v.                                     Judith E. Levy
                                       United States District Judge
Luna Elizabeth Ponce Santamaria,
                                       Mag. Judge David R. Grand
                        Respondent.

________________________________/

             ORDER FOR INTERIM PARENTING TIME [16]

     This is a Hague Convention case arising from the alleged wrongful

removal of the parties’ two minor children from Mexico to Michigan.

(ECF No. 1.) On November 6, 2019, the Court issued emergency

equitable relief placing the two children in Petitioner’s temporary

custody. (ECF No. 11.) On November 12, 2019, the parties filed a

stipulated order addressing interim parenting time pending the

resolution of this case on the merits. (ECF No. 16.) Pursuant to 22

U.S.C. § 9004, this Court may, “in furtherance of the objectives of article

7(b) and other provisions of the Convention, . . . take or cause to be

taken measures under Federal or State law, as appropriate, to protect
the well-being of the child involved.” Finding that the parties’ stipulated

order will protect the well-being of the parties’ two minor children, the

Court orders the following:

     IT IS HEREBY ORDERED that the Petitioner/father shall

continue to have parenting time with the minor children until Sunday

November 10, 2019 at 10:30 a.m., when he drops the minor children off

at Holy Family Church located at 24505 Meadowbrook Road, Novi,

Michigan 48375, in time for their morning mass. Respondent/mother

shall have the minor children from Sunday, November 10, 2019 until

Wednesday, November 13, 2019 when she drops them off at school.

Thereafter, the parties shall follow a 2-2-3 parenting time schedule, as

follows:

  1. Respondent/mother shall have parenting time with the minor

     children every Monday and Tuesday overnight, picking the minor

     children up from school, and shall drop the children off at school

     Wednesday morning;

  2. Petitioner/father shall have parenting time with the minor

     children every Wednesday and Thursday overnight, picking the




                                    2
     minor children up from school, and shall drop the children off at

     school on Friday morning.

  3. Alternating weekends from Friday after school until Monday

     morning, dropping the minor children off at school

     (Respondent/mother shall have Friday, November 15, 2019

     through Monday, November 18, 2019 and thereafter alternating

     each weekend).

     IT IS FURTHER ORDERED that each party shall have daily

telephone/facetime communications with the minor children at 5:00pm,

when it is not their respective parenting time.

     IT IS FURTHER ORDERED that neither party shall discuss

any legal proceeding involving the parties with the minor children, or

make disparaging comments about the other party to, or in the presence

of, the minor children. Both parents shall instruct their immediate

family members, friends and other acquaintances who may be in

contact with the minor children, or may have any communication with

their minor children, not to discuss any topic associated with the legal

proceedings involved in this case with either of the minor children.




                                    3
     IT IS FURTHER ORDERED that counsel for each party shall

retain their client’s passport until further order of the Court. The

Mexican passport for each child is currently being retained by

Respondent’s counsel. He shall continue to retain same, until further

order of the Court.

     IT IS SO ORDERED.

Dated: November 12, 2019                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge



                      CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 12, 2019.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     4
